Case 2:19-cv-05782-DMG-KS Document 29 Filed 07/17/20 Page 1 of 6 Page ID #:229




 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11 EUGENE BARNES,                                 CASE NO. 2:19-cv-05782-DMG-KS
12                 Plaintiff,
                                                  STIPULATION AND PROTECTIVE
13        vs.                                     ORDER - CONFIDENTIAL
                                                  DESIGNATION ONLY
14 COSTCO WHOLESALE
   CORPORATION, and DOES 1 through
15 10,
16
                   Defendants.
17
18
19        Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and based
20 on the parties’ Stipulation and Protective Order (“Stipulation”) filed on July 16,
21 2020, the terms of the protective order to which the parties have agreed are
22 adopted as a protective order of this Court (which generally shall govern the
23 pretrial phase of this action) except to the extent, as set forth below, that those
24 terms have been modified by the Court’s amendment of paragraphs 6, 11, and 12
25 of the Stipulation.
26
27        WHEREAS, plaintiff EUGENE BARNES (hereafter, “Plaintiff”) seeks
28 discovery of confidential, proprietary and trade secret documents and information from

                                               1                  Case No. 2:19-cv-05782-DMG-KS
                STIPULATION AND PROTECTIVE ORDER - CONFIDENTIAL DESIGNATION ONLY
Case 2:19-cv-05782-DMG-KS Document 29 Filed 07/17/20 Page 2 of 6 Page ID #:230




 1 Defendants Costco Wholesale Corporation (herein after, “Costco”) regarding Costco’s
 2 policies, practices and procedures (“Confidential Information”);
 3          WHEREAS, Costco requires protection against the unrestricted disclosure and
 4 use of such Confidential Information; and
 5          WHEREAS, the parties agree that good cause exists for the entry of the
 6 foregoing following Agreed Confidentiality and Protective Order:
 7
 8       AGREED TERMS OF THE PROTECTIVE ORDER AS ADOPTED AND
 9                                 MODIFIED BY THE COURT1
10
11          1.      This Stipulation and Protective Order – Confidential Designation Only
12 (hereinafter, "Stipulation") shall govern all Confidential Information revealed in the
13 above-referenced lawsuit, whether the Confidential Information is contained in
14 documents produced, answers to interrogatories, deposition testimony, and/or any
15 other oral or written responses to discovery conducted in this matter, whether it is
16 revealed by Costco or any other party or third-party.
17          2.      A party shall indicate that information is Confidential Information
18 hereunder by producing a copy bearing a stamp or label signifying that it is
19 “Confidential.” In the case of testimony or any other oral information, it shall be
20 sufficient for a party to state that the Confidential Information is confidential pursuant
21 to this Stipulation at the time such testimony or oral information is given or conveyed.
22 Alternatively, a party may designate testimony as Confidential hereunder by marking
23 the transcript containing Confidential Information with the word “Confidential” within
24 thirty days (30) days of receipt of the transcript of said testimony. In the event any
25 party creates a computer database, disk, compact disk, drive, digital or other electronic
26
27   1
          The Court’s additions to the agreed terms of the Protective Order are generally indicated in
28 bold typeface, and the Court’s deletions are indicated by lines through the text being deleted.

                                                2                  Case No. 2:19-cv-05782-DMG-KS
                 STIPULATION AND PROTECTIVE ORDER - CONFIDENTIAL DESIGNATION ONLY
Case 2:19-cv-05782-DMG-KS Document 29 Filed 07/17/20 Page 3 of 6 Page ID #:231




 1 record containing Confidential Information, the party creating such an electronic record
 2 shall mark the case or envelope containing the material with the word “Confidential.”
 3 Documents printed from such electronic media shall be marked the same as documents
 4 originally produced on paper and shall be accorded the same status of confidentiality
 5 as the underlying Confidential Information from which they are made and shall be
 6 subject to all of the terms of this Stipulation.
 7         3.      Confidential Information obtained by or produced to any party shall be
 8 held in confidence and revealed only to the named parties in the above-captioned
 9 matter, counsel of record, paralegals and secretarial employees under counsels' direct
10 supervision, the parties themselves for purposes of deposition, the Court and court staff,
11 court reporters, and such persons as are employed by the parties or their counsel to act
12 as experts, investigators or consultants in this case. All Confidential Information must
13 be maintained in counsels' office, with the exception of documents and/or information
14 provided to individuals employed to act as experts in this case. The parties shall take
15 all steps reasonably necessary to see that no person shall use, disclose, copy or record
16 Confidential Information for any purpose other than the preparation or conduct of this
17 case.
18         4.      All Confidential Information shall be used solely for the purpose of
19 maintaining the present litigation, including any appeals or retrials, and not for any
20 other purpose(s) or any other litigation. Under no circumstances shall Confidential
21 Information be disclosed to anyone other than the persons designated above, and the
22 parties shall not disclose such Confidential Information to any undesignated person
23 during or after the termination of this litigation.           Moreover, no Confidential
24 Information shall be disclosed to a competitor (direct or indirect) of Costco, whether
25 for the purposes of this litigation or otherwise.
26         5.      Before any Confidential Information is disseminated or disclosed to any
27 of the above-designated persons, such person shall (a) read this Stipulation in its
28 entirety; and, (b) agree to all provisions of this Stipulation.

                                               3                  Case No. 2:19-cv-05782-DMG-KS
                STIPULATION AND PROTECTIVE ORDER - CONFIDENTIAL DESIGNATION ONLY
Case 2:19-cv-05782-DMG-KS Document 29 Filed 07/17/20 Page 4 of 6 Page ID #:232




 1         6.       All depositions, pleadings, reports, notes, lists, memoranda, indices,
 2 compilations, electronically stored information, and records in which Confidential
 3 Information is discussed, documented or referred to shall themselves be deemed
 4 Confidential Information and shall be subject to this Stipulation. Should a party use
 5 any Confidential Information in any pleading filed with the Court, that party shall, at
 6 the time of filing, request that the court impound the specific portion of the pleading
 7 containing the Confidential Information. If any party wishes to have Confidential
 8 Information filed or lodged with the Court under seal, the party must file an
 9 application in accordance with the requirements of Local Rule 79-5, and provide
10 the requisite showing based on competent evidence of “good cause” or
11 “compelling reasons,” for a Court order allowing such papers to be filed under
12 seal
13         7.       Upon final termination of this litigation, each person subject to this
14 Stipulation shall return all Confidential Information to counsel for Costco within thirty
15 (30) days after the final disposition of this matter. Documents that contain notations
16 of counsel may be destroyed rather than returned, but it shall be the responsibility of
17 counsel to ensure the documents are destroyed.
18         8.       The disclosure of any Confidential Information by Costco shall not serve
19 to waive any of the protections provided by this Stipulation with respect to any other
20 Confidential Information.
21         9.       No person who has received Confidential Information shall seek to vacate
22 or otherwise modify this Stipulation at any time.            This Stipulation shall not be
23 abrogated, modified, amended, or enlarged except by stipulation and agreement of the
24 parties or by the Court with notice given to each of the parties.
25         10.      Nothing in this Stipulation shall restrict a party’s right to object to the
26 disclosure of documents or information otherwise objectionable, protected or
27 privileged pursuant to the California Code of Civil Procedure, applicable law, other
28 than confidentiality, or to seek an agreement preventing disclosure or limiting the

                                                4                  Case No. 2:19-cv-05782-DMG-KS
                 STIPULATION AND PROTECTIVE ORDER - CONFIDENTIAL DESIGNATION ONLY
Case 2:19-cv-05782-DMG-KS Document 29 Filed 07/17/20 Page 5 of 6 Page ID #:233




 1 discovery of Confidential Information, or to seek an agreement preventing disclosure
 2 or limiting the discovery of information or material that is objectionable on other
 3 grounds, regardless of whether or not such material may also constitute Confidential
 4 Information pursuant to this Stipulation. This parties shall take reasonable steps
 5 necessary to have the Court enter an order consistent with the terms of this Stipulation.
 6         11.      Nothing contained herein shall restrict the presentation of any evidence,
 7 including Confidential Information, to a jury or the Court at trial. However, such
 8 presentation shall not constitute a waiver of any restrictions provided for in this Order
 9 and the parties agree to take reasonable steps to maintain the confidentiality of any
10 Confidential Information at trial of this matter in such a manner and until such time as
11 the Court may direct and/or as the parties may otherwise agree. Before any such
12 presentation of Confidential Information, the receiving party shall provide Costco with
13 appropriate notice so that Costco may have the opportunity to lodge appropriate
14 objections, seek the Court’s direction to prevent disclosure of the Confidential
15 Information, and/or file an application in accordance with the requirements of
16 Local Rule 79-5 to have the information filed under seal. move for appropriate
17 confidential treatment of the materials at trial.
18         12.      The terms of this Stipulation shall remain fully active until released by
19 written consent of Costco. The Court shall retain jurisdiction over the parties, this
20 Stipulation, and recipients of confidential documents, materials, and/or information for
21 the sole purpose of enforcing this Stipulation and adjudicating claims of breaches
22 thereof and administering damages and other remedies related thereto. The provisions
23 of this Stipulation shall continue to be binding as to the confidential documents,
24 materials, and/or information produced pursuant to it. However, nothing in this
25 Protective Order should be construed as authorizing a Receiving Party in this
26 action to disobey a lawful directive from another court.
27
28

                                                5                  Case No. 2:19-cv-05782-DMG-KS
                 STIPULATION AND PROTECTIVE ORDER - CONFIDENTIAL DESIGNATION ONLY
Case 2:19-cv-05782-DMG-KS Document 29 Filed 07/17/20 Page 6 of 6 Page ID #:234




1        13.      This Stipulation and Order may be executed in one or more counterparts,
2 and facsimile signatures are deemed to constitute originals for purposes of this
3 Stipulation.
4
5 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
6
7 DATED: July 17, 2020
8
9                                             ____________________________________
                                                      KAREN L. STEVENSON
10
                                               UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              6                  Case No. 2:19-cv-05782-DMG-KS
               STIPULATION AND PROTECTIVE ORDER - CONFIDENTIAL DESIGNATION ONLY
